Dismissed and Memorandum Opinion filed December 23, 2003








Dismissed and Memorandum Opinion filed December 23,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01282-CV
____________
 
NORMAN STETTNER, Appellant
 
V.
 
APOLLO PAINT & BODY SHOP,
INC., Appellee
 

 
On Appeal from the County Civil Court
at Law No. 3
Harris County, Texas
Trial Court Cause No. 728,953
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed September 29,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On November 25, 2003, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 23, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.